Regarding the independent claim 1, the applicant amended the claim to have an actuator and a pickup incorporated into a fixation device, and arranged on the opposite portion of the fixation device from one another. This changes the scope of the claim, now requiring a fixation device and changing the position and structure of the actuator and pickup. This would require further search and consideration.
Note from 12:
Regarding the independent claim 1, the applicant amended the claim to have an actuator and a pickup incorporated into a fixation device, and arranged on the opposite portion of the fixation device from one another. This changes the scope of the claim, now requiring a fixation device and changing the position and structure of the actuator and pickup. This would require further search and consideration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792